Citation Nr: 1716629	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  11-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The record documents that the Veteran served on active duty from July 1981 to July 1984, and from January 2008 to January 2009, with additional service in the reserves.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In August 2015 and August 2016, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The record consists of electronic claims files and has been reviewed.  New and relevant evidence has not been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in February 2017.     

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

In the August 2016 remand, the Board requested discussion regarding whether audiogram findings dated in August 2010 indicate that the Veteran has had a chronic hearing loss disability during the appeal period (i.e., since January 2009).  See 38 C.F.R. § 3.385 (2016).  Subsequently, the AOJ obtained and included in the record a January 2017 VA report.  In the report, the examiner indicated that the August 2010 report could not be located in the record.  A remand is warranted because the August 2010 audiology report is included in the record in a Veterans Benefits Management System (VBMS) link dated in April 2011.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, the record indicates that the Veteran may have served on active duty since the most recent active service noted above, which ended in January 2009.  A document received in June 2013 indicates that the Veteran was then in active duty status.  The AOJ should clarify whether the Veteran has served on active duty since January 2009. 





Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records.

2.  Clarify whether the Veteran has served on active duty since January 2009.  

3.  Schedule the Veteran for a new and comprehensive VA audiological examination to determine the nature and etiology of any hearing loss disability.  Relevant auditory thresholds and speech recognition scores should be noted.  See 38 C.F.R. § 3.385.  The examiner should then review the claims folder, and respond to the following questions. 

(a)  Has the Veteran had at any time during the appeal period (i.e., since January 2009) a chronic bilateral hearing loss disability under the criteria noted in 38 C.F.R. § 3.385? 

In answering this question, please discuss the August 2010 audiology examination, which was apparently conducted pursuant to the Veteran's reserve service.  The audiogram report is found in a VBMS link dated in April 2011.  

In particular, please discuss whether the findings in this report - which satisfy the criteria noted under 38 C.F.R. § 3.385 - evidence a chronic hearing loss disability during the appeal period.  

In making a determination regarding chronicity, please also consider and discuss:  service treatment records which indicate in-service hearing complaints; and post-service VA audiological examination reports, which indicate no hearing loss disability under 38 C.F.R. § 3.385.  

Further, in determining whether the August 2010 results are reliable (i.e., are evidence of chronic hearing loss disability), discuss why the auditory thresholds noted in that report are so much higher than the auditory thresholds noted in the VA reports dated since discharge from active duty in January 2009.  Why are the results noted in the August 2010 report so different from results noted in several other audiology reports dated since January 2009?     

(b)  Only if it is determined that the Veteran has had a chronic hearing loss disability during the appeal period:  is it as likely as not (i.e., probability of 50 percent or higher) that chronic hearing loss disability is related to an in-service disease, event, or injury?  

If (b) is addressed, please consider and discuss the Veteran's documented noise exposure during service, and the fact that tinnitus has been found service connected due to that noise exposure.  

Please support and explain any opinion provided.

4.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the February 2017 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




